internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p plr-107868-98 date date legend the trust corporation a food service provider a year b z y this letter responds to your request dated date as supplemented by your subsequent correspondence dated date date date date date and date facts the trust was organized as a corporation under the laws of the state a the trust made an election to be taxed as a real_estate_investment_trust reit effective for its taxable_year ending december year b and subsequent years thereafter and has not revoked that election the trust currently owns directly and indirectly interests in z properties plr-107868-98 corporation a corporation a has two classes of common_stock one class has all of the voting rights and represents five percent of the equity in corporation a and the other class has no voting rights and represents the remaining percent of the equity the trust owns none of the voting_stock and percent of the nonvoting_stock corporation a operates executive-office and travel businesses its executive- office business consists of leasing ready-to-use executive office suite space to tenants on a short-term basis and providing its tenants office furnishings office equipment and office personnel the typical lease covers a period of approximately to months in addition it provides various services at market rates on an as-needed basis to other tenants in a building even if they were not otherwise tenants of its sites these services include copying work word processing jobs and use of corporation a’s conference room space and or video conference equipment corporation a provides travel services through y a subsidiary of corporation a typically y locates a full service travel agency on corporation a’s property the travel services are available to both tenants and non-tenants of corporation a the trust anticipates that many of corporation a’s customers will also be tenants of the trust unrelated to corporation a’s property the trust anticipates that it will lease space to corporation a at market rates and that the leases will be negotiated in an arms-length manner and will be on commercially reasonable terms if corporation a were to lease space from the trust corporation a will offer its services in the ordinary course of its business at market rates to the trust’s other tenants the trust and corporation a currently operate and will continue to operate as separate independent businesses both have their own employees although each of corporation a’s departments receives some level of support services from the analogous department at the trust corporation a compensates the trust for any such services it receives at an arm’s length rate telecommunications services the trust has entered into agreements with telecommunication providers to furnish telecommunication services to the trust’s tenants trust’s agreements telecommunications providers or providers are enterprises that provide telecommunication services defined below telecommunication services include one or more of the following telephone communications video communications service 800-number service telephone credit or debt card service audio conferencing paging voice mail and message centers access to network computer-based communications and provision for telephone video communication and other telecommunication equipment each of the trust’s properties is wired for telecommunication services in plr-107868-98 addition the properties may be wired with smart wiring which permits the relay of information at much higher speeds than have been available in the past either the trust or the telecommunications providers may own the smart wiring the trust will derive income charges in connection with the provision of telecommunication services as follows in exchange for allowing the telecommunications providers to furnish such services to its tenants the trust will receive either a fixed dollar amount a percentage of gross_sales generated or a credit in addition the trust may receive an annual signing bonus from the telecommunications providers the trust will undertake certain efforts in connection with the delivery of telecommunication services within the properties including distributing promotional materials to the tenants and encouraging tenants to subscribe to those services the trust makes the following representations all services provided to the trust’s tenants by telecommunication providers are also available to those tenants from other telecommunication providers of their choice no telecommunication provider provides any services to the trust’s tenants that it does not also provide to its other customers who are not tenants of the trust actual telecommunication services provided to the trust’s tenants by the telecommunication providers are not customized to fit the specific needs of a particular tenant the trust’s agreements are customary in the commercial office markets where the trust owns properties the trust’s tenants are offered a menu of services that are generally available to other customers of telecommunication providers and the telecommunications services are customarily rendered to tenants of commercial office properties in the area where such services will be provided food service activities a number of the properties owned or being developed by the trust are suburban properties that are comprised of a cluster of office buildings hereinafter referred to as office parks the trust anticipates that it will lease space in the office parks to a food service provider for a lower per-square-foot rental amount than that paid_by the trust’s other tenants the food service provider will operate the food service facilities during the breakfast and lunch hours will employ all employees associated with the food service and will collect the revenues directly from the customers in addition the food service provider may offer catering services to the trust’s tenants in the office parks the tenants of trust and their employees will not receive discounts on the food or catering services that are not offered to nontenants the trust represents that there is an insufficient number of commercial eating establishments within a reasonable proximity to the office parks to support the needs of the tenants’ employees the location of its office parks are in mature plr-107868-98 markets in which new food-service options are unlikely to be developed in the foreseeable future and the amount of rent paid_by the food service provider is negotiated at arm’s length the trust requests the following rulings requested ruling sec_1 the activities conducted by corporation a will not cause rents received by the trust from its tenants that are also tenants of corporation a--either at one of the trust’s properties where corporation a leases space or at a separate location of corporation a--to be considered other than rents_from_real_property under sec_856 of the internal_revenue_code the receipt of income from the trust's provision of telecommunication services will not cause the rental payments received from tenants at such properties not to qualify as rents_from_real_property under sec_856 the receipt of income from the trust's provision of telecommunication services will qualify as rents_from_real_property under sec_856 and the payment of a lower per-square-foot rental amount by the food service provider than that paid_by other tenants at the trust's properties will not cause rents received by the trust to be considered other than rents_from_real_property under sec_856 law and analysis sec_856 of the code provides that at least percent of a reit's gross_income must be derived from inter alia rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from inter alia rents_from_real_property sec_856 of the code provides that the term rents_from_real_property includes subject_to the exclusions in sec_856 -- a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to that personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with that lease sec_856 of the code excludes from the definition of rents from real plr-107868-98 property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that the phrase impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income exceed sec_1 percent of all amounts derived during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts derived with respect to the property sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit sec_856 also excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if it were received by an organization described in sec_511 sec_512 provides in pertinent part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with that real_property if the rents attributable to such personal_property are an incidental amount of the total rents derived under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 of the income_tax regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example is an impermissible occupant service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rents_from_real_property one of the principal purposes for the income restrictions imposed by sec_856 and sec_856 is to ensure that the vast bulk of the reit's income is from passive sources and not from the active_conduct_of_a_trade_or_business see h_r rep no 86th cong 2d sess reprinted pincite c b plr-107868-98 sec_1_856-4 of the regulations provides that for purposes of sec_856 and the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service corporation a offers its services to both tenants of the trust and the general_public the tenants are not given any preference in terms of accessibility to corporation a's services or in cost of those services and separate fees are to be charged the trust and corporation a operate and will continue to operate as separate independent businesses because amounts received by the trust from corporation a do not qualify as rents_from_real_property under sec_856 the trust will treat these amounts as non-qualifying income for purposes of sec_856 and the activities described above engaged in by corporation a however will not cause otherwise qualifying_income from the rental of the properties to be characterized as other than rents_from_real_property for purposes of sec_856 the telecommunication services to be made available to the tenants of the properties through the trust's agreements will not be considered to be rendered primarily for the convenience of the tenants for purposes of sec_1_512_b_-1 of the regulations accordingly the telecommunication services satisfy the exception set forth in sec_856 to the definition of impermissible tenant services and do not cause rental payments received from tenants at such properties not to qualify as rents from rental property under sec_856 furthermore charges derived by the trust if otherwise qualifying constitute rents_from_real_property within the meaning of sec_856 the food service provider provides all of the food services whether to the tenants of the office parks or to the general_public the tenants are not given any preference in terms of accessibility to the food services or in cost of those services and separate fees are to be charged the trust and the food service provider will operate as separate independent businesses accordingly based on the facts as represented by the trust we conclude that the amounts received by the trust from a food service provider will not cause otherwise qualified amounts received from the trust's tenants to be excluded from the definition of rents_from_real_property contained in sec_856 except as specifically ruled upon above no opinion is expressed or implied regarding whether the trust otherwise qualifies as a reit under sec_856 the tax treatment or characterization of any amount received by the trust from corporation a the consequences of this transaction under any other provision of the code or whether the trust meets the percent voting_securities requirement of sec_856 plr-107868-98 through its interest in the non-reit subsidiary this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the federal_income_tax return of the trust for the taxable_year in which the transactions covered by this ruling are consummated sincerely assistant chief_counsel financial institutions products by _______________________ william e coppersmith chief branch
